STBATTP, J.
(dissenting).
Our statute (Comp. Laws 1907, section 4159) defines murder to be “the unlawful killing of a human being with malice aforethought.” Section 4161 defines the degrees of murder. It is:
“Every murder perpetrated by poison, lying in wait, or any other kind of willful, deliberate, malicious, and' premeditated killing; or committed in the perpetration of, or attempt to perpetrate, any arson, rape, burglary, or robbery; or perpetrated from a premediated design unlawfully and maliciously to effect the death of any human being other than him who is killed; or perpetrated by any act greatly dangerous to the lives of others and evidencing a depraved *165mind, regardless of human life, is murder in tbe first degree. Any other homicide committed under such circumstances as would have constituted murder at common law is murder in the second degree.”
The information charged first degree murder thus: That the defendant “willfully, unlawfully, feloniously, deliberately, premeditatedly, of his malice aforethought, and with the specific intent to take the life of the” deceased, shot and hilled him. The facts are referred to by Mr. Justice Frick. The state, as it had the right to do, went to the jury on two theories: One that the defendant in the commission of, or attempt to commit, a robbery, shot and killed the deceased; the other, that the defendant willfully, maliciously, deliberately, and premeditatedly, and with the specific intent to take the life of the deceased, and as specifically alleged in the information, shot and killed him. There is ample evidence to support both. The court submitted the case on both and in such respect charged that, if the jury found that the defendant in the commission of or attempt to commit a robbery or burglary shot and killed the deceased, that ■constituted first degree murder. It further charged that “every murder perpetrated by poison, lying in wait, or any other kind of willful, deliberate, malicious and premeditated killing,” was also first degree murder. The court in ■such particular and at some length charged what was meant by the terms “willful,” “deliberate,” and “premeditated.” It then charged that, before the defendant could be convicted of murder in the first degree, the state must prove beyond a reasonable doubt that “the killing was unlawful”; that it was “deliberate”; that it was “premeditated”; that it was “with malice aforethought”; and that it “was with the .specific intent to take the life of” the deceased.
The defendant’s theory was that by the habitual and excessive use of morphine and other drugs his mental faculties were impaired to such an extent as to render him (1) wholly irresponsible for his acts; or (2) incapable of deliberation and premeditation, or of forming or entertaining a ■design or an intent to kill or rob. Conformably to the first, *166be requested tbe court to charge that if the jury found that, the defendant, because of an habitual use of such drugs, had become wholly irresponsible for his acts, they should acquit him; conformably to the second, that if the jury found “that, the defendant was intoxicated by the use of morphine or other drugs at the time of the killing, you may take that, fact into consideration in determining his condition of mind,, though such intoxication may have been voluntary,” that, “in this case, if you believe from a prepondei’ance of the evidence that the defendant was addicted to the use of morphine or opium or both, and by reason of the continued and habitual use of either or both of such drugs was brought or left in such weakened mental condition that he was incapable of deliberation and premeditation, as defined in these-instructions, he is not guilty of murder in the first degree.” The defendant also requested the court to define murder in the second degree and to submit such question to the jury. The court refused to give these requests.
Notwithstanding the charge, that before the jury could convict the defendant of first degree murder the state was■ required to prove that the hilling was unlawful, willful, deliberate, premeditated, with malice aforethought, and with-the specific intent to tahe the life of the deceased, the court,, nevertheless, refused to submit to the jury the question of second degree murder; and, by the charge, bound the jury to convict the defendant of first degree murder, or to find him not guilty. The court submitted to the jury the question of the defendant’s insanity or irresponsibility, but with the direction that, “before the defendant can be convicted of murder in the first degree upon the theory” that the deceased “was killed by the defendant while the defendant, was engaged in the perpetration of or attempt to perpetrate a robbery or burglary, you must be satisfied beyond a reasonable doubt, from all the evidence in the case, that the defendant, at the time of the perpetration or attempt to perpetrate said robbery or burglary, had formed the intent to-commit said robbery or burglary, and that he had the mental capacity to distinguish between right and wrong with ref*167erence to said robbery or burglary; and, if you should find from the evidence that the defendant at the time in question had not the mental capacity to form an intent to perpetrate a robbery or burglary, then you cannot convict him of murder in the first degree.” The court then, after charging on burden of proof as to the issue of insanity, charged that “the test of responsibility for a criminal act when insanity is relied upon as a defense is the capacity of the defendant to distinguish between right and wrong at the time of and with respect to the act which is the subject of inquiry” ; and if the jury were “not satisfied beyond a reasonable doubt that the defendant had the capacity to distinguish between right and wrong at the time of and with reference to the act in question, then you cannot convict him.”
The refusal of the requests, and the charge in the particulars referred to, present the principal questions for review. The most serious is the refusal to submit to the jury the question of second degree murder, and binding them,' as did the court, to either find the defendant guilty of first degree murder or to acquit him. This presents two questions: (1) May the court, in any case upon a charge of first degree murder, and upon a plea of not guilty and a trial, itself, instead of the jury, determine the degree of murder? And (2) if so, is this a proper case in which the court may do so ? Because of our recent decision in the case of State v. Thorne, 41 Utah, 414, 126 Pac. 286, where it was held that the court in that case was justified in refusing to submit to the jury the question of second degree murder, I approach the first with some hesitation. While I think the doctrine in the Thome Case is stated too broadly, still, were it not for the second-question, and the extent to which it is here carried, I should be inclined to yield assent without further observations.
I have already referred to the statute defining murder ■and first and second degree murder. Section 48.93 of the statute provides that “the jury may find the defendant ■guilty of any offense, the commission of which is necessarily included in that with which he is charged.” Section 4892, that “Whenever a crime is distinguished into degress, the *168jury, if they convict the defendant, must fond, the degree of the crime of which he is guilty.” Section 4906, that “upon a plea of guilty of a crime distinguished or divided into degrees, the court must, before passing sentence, determine-the degree.” Here, then, are express statutes which, on a plea of not guilty and a trial require the jury, and on a plea of guilty the court, to determine the degree, whenever a crime is distinguished into degrees. Murder, under the-statute, is distinguished “into degrees.” The charge here-is murder. It is charged in the first degree. Second degree is “necessarily included in” the charge of first degree-murder. The one is just as much charged in the informar tion as is the other. I think the statutes referred to are peculiarly applicable to a charge of first degree murder. I see no license to disregard them or to hold them inapplicable to a charge of murder as here charged, a willful, deliberate, malicious, and premeditated murder. Under such statutory provisions I think the great weight of authority is that upon an information or indictment for first degree murder, and upon a plea of not guilty and a trial, it is the exclusive province of the jury to determine the degree of murder, not only when the charge or claim is that the murder was willful,, deliberate, and premeditated and with malice aforethought, but also when perpetrated by poison, or done in the commission of or attempt to commit felonies enumerated in the-statute defining murder in the first degree. The cases so holding are collected and cited in notes to the case of State v. Phinney, 12 Ann. Cas. 1081, and 12 L. R. A. (N. S.) 935. The reasons for the rule are stated in those- cases. Other cases in support of the rule are also cited and referred to by the appellant in his brief. The California and Nevada cases cited in the prevailing opinion do not, in my-judgment, support a contrary doctrine. In 19 Nev., cited, the question of second degree murder was not withheld from but was expressly submitted to the jury. In 28 Nev. and in. 141 and 145 Cal, cited, questions of withholding o-r submitting second degree murder were not involved. Neither is the case of Davis v. United States, 165 U. S. 373, 17 Sup. *169Ct. 360, 41 L. Ed. 750, in point, for there the prosecution was under a statute different from ours; one where homicide was not divided into degrees of murder as is the ease under our statute, and where there was no statute, as we have, “that whenever a crime is distinguished into degrees, the jury, if they convict the defendant, must find the degree of the crime of which he is guilty.” There, however, are oases supporting a contrary or “minority” rule, the rule stated in the Thorne Case. They are also collected and cited in notes to 12 Ann. Cas. and 12 L. R. A. (N. S.) heretofore referred to. Some of them may be distinguished because of dissimilar statutes. That is especially true of the cases from Nebraska and New Jersey. There seem to be no statutes in those states corresponding with sections 4892 and 4906 of our statute. Others may be distinguished because no request to charge on second degree murder was asked. However, there are cases there cited, notably from Michigan and Iowa, which apparently support the rule laid down in the Thorne Case.
The ruling is here defended and upheld upon the theory that the evidence without dispute shows the murder was committed in the commission of or attempt to commit a robbery; and, since the statute declares a murder so committed to be murdered in the first degree, the court was justified in refusing to submit to the jury the question of second degree murder and in giving the binding instruction to convict the defendant of first degree murder or to find him not guilty. In this no distinction is drawn between a proper statement of the law and a binding instruction to the jury which takes from them the ascertainment and determination of the degree. Of course, a murder committed in the commission of or attempt to commit a robbery, or perpetrated by poison, is, by the statute, declared to be first degree murder; and the jury should be so instructed, and that if they so find the facts beyond a reasonable doubt to convict the defendant of first degree murder. So, too, does the statute declare that “any other kind of willful, deliberate, malicious and premeditated killing,” or “perpetrated *170from a premeditated design unlawfully and maliciously to effect the death” of a human being, is also first degree murder. Declaring to the jury the law as to what constitutes first degree murder is one thing ; withholding from them the right to find second degree murder, when by the information second degree as well as first degree is charged, is quite another and different thing. Asserting, as is done, that since the statute declares a murder committed in the perpetration of or attempt to perpetrate a robbery,” etc., is first degree murder, and if the evidence shows the “murder (defined by the statute to be ‘the unlawful killing of a human being with malice aforethought’) was committed” that way, the court is not required to submit to the jury second degree murder, adds nothing; for the statute as well declares a “murder committed” under other enumerated circumstances is also first degree murder. Yet it is said if the evidence shows a “murder committed” in the perpetration of a robbery, etc., second degree murder need not be submitted to the jury, because the statute defines that to be first degree murder; but if the evidence shows a “willful, deliberate, malicious and premeditated” murder, second degree murder should be submitted, though the statute as well declares that also to be first degree murder. The question is asked, how can a murder committed in the perpetration of a robbery, etc., be second degree murder ? As well ask how can a willful, deliberate, malicious, and premeditated murder be second degree murder? Let the thought be carried a little further by asking: How can a guilty man be innocent; and how can a verdict of not guilty be rendered in either supposed case?
The declaration in an early day of Chief Justice Shaw in a criminal case (Commonwealth v. Porter, 10 Mete. [Mass.] 263) may not be here amiss:
“It is the proper province and duty of judges to consider and decide all questions of law which arise, and that the responsibility of a correct decision is placed finally on them; that it is the proper province and duty of the jury to weigh and consider, evidence, and decide all Questions of fact; and that the responsibility of a cor*171rect decision is placed upon them. And the safety, efficacy, and purity of jury trial depend upon the steady maintenance and practical application of this principle.”
The further observation is there made by him that while it is the duty of the court to declare the law and the jury to accept it as so declared, they, nevertheless, in a. criminal case by a general verdict “declare the law as well as the fact.” And that is onr statute. Comp. Laws. 1907, section 4876. Every first degree murder involves elements of a willful, deliberate, malicious, and premeditated killing. On the first appeal in the Thorne Case (39 Utah, 208, 117 Pac. 58), we held that allegations in an information of an unlawful, malicious, deliberate, and premeditated killing are supported by proof of a killing committed in the perpetration of or attempt to perpetrate a robbery, on the theory that a willful and premeditated intent to commit the felony is transferred from that offense to the homicide actually committed and is the legal equivalent of and tantamount to the allegations of a willful, deliberate, and premeditated killing. And on no other theory can such a ruling be upheld.
When, therefore, all the provisions of the statute referred to are considered, I see no reason for holding that when the murder is shown to have been committed without dispute by poisoning, or in the commission of, or attempt to commit, a felony enumerated in the statute defining first degree murder, the degree of murder is for the court; but when the evidence without dispute, and by the most positive and direct testimony shows the murder to have been committed, not in such manner, but by a willful, deliberate, malicious, and premeditated killing with malice aforethorrght, a murder also defined by the statute to be first degree murder, the degree is for the jury. Under the statute I do not see wherein the court has any greater license in the one case than in the other to itself, instead of the jury, determine the degree of murder. The statute requiring the jury to “find the degree,” where the crime is “distinguished into degrees,” makes no such distinction. In considering the power of the court and' the province of the jury with respect to the sub*172ject in band, we must bear in mind tbe well-recognized distinction between onr civil and criminal jurisprudence. In a civil case, if all tbe material allegations of tbe complaint are established by evidence without dispute, tbe court is given tbe power, and it is its duty, if requested, to direct a verdict for tbe plaintiff; and though tbe case under such circumstances should be submitted to tbe jury, and a verdict nevertheless rendered in favor of tbe defendant, tbe court, on its own motion, or upon plaintiff’s may set tbe verdict aside, as being against and contrary to tbe evidence. Tbe court may not do that in a criminal case. Though all tbe allegations of tbe information or indictment be established by most direct and positive evidence wholly without dispute, and though tbe defendant offered no evidence whatever, tbe court, nevertheless, may not direct a verdict against him; and if upon a submission of tbe case, under such circumstances, a verdict is rendered in favor of tbe defendant, which manifestly is contrary to and against all tbe evidence and wholly unsupported by it, still tbe court may not, upon its own motion or that of the state, and against the objection of tbe defendant, set tbe verdict aside.
Take tbe case in band, where it is claimed' tbe evidence without dispute shows first degree murder; and let it further be assumed that tbe defendant bad offered no evidence of any kind, but bad rested when tbe state rested, and tbe jury bad rendered a verdict of not guilty — a verdict let it be assumed in tbe very teeth of all tbe evidence — yet tbe court could neither on its own motion nor that of tbe state have interfered with it. This proposition is conceded. What significance is to be attached to it? That tbe jury in a criminal case, so far as concerns tbe state, are not only tbe judges of tbe credibility of tbe witnesses and tbe weight to be given tbe testimony, but are also tbe exclusive judges of tbe facts. They, as concerns tbe state may or may not decide questions of fact and find a verdict conformably with the evidence. They, in such respect, are given unlimited power, wholly uncontrolled by tbe court, to decide all questions of fact and render a verdict contrary to tbe evidence. It may be said *173tbe jury in sucb case would not properly perform tbeir duty. Tbat is not tbe point. Tbe pertinent question is: May tbe court in sucb case influence, coerce, or control tbe jury, or interfere witb tbeir verdict wben so rendered, in tbe very teetb of all tbe evidence? Wben a'jury in a civil case renders a verdict not conformable witb and not supported by tbe evidence, tbe court may interfere on its own motion, or tbat of tbe party aggrieved. So may it in a criminal case on bebalf of tbe defendant, wben a verdict is rendered to bis prejudice not conformable witb and not supported by tbe evidence, or one against law. But, as concerns tbe state, tbe court may not interfere, tbougb tbe verdict is wholly unsup>-ported by, and is contrary to, all tbe evidence; and tbougb tbe jury in tbe rendition of it disregarded both law and evidence.
It is said in some of tbe cases tbat, if tbe evidence without dispute shows first degree murder, tbe court should not submit tbe question of second degree to tbe jury and thereby permit or give them to understand tbat they may render sucb a verdict wben there is no evidence to support it. But in sucb case sucb a verdict would not be supported by evidence. It would not only amply support such a verdict, but would also support a verdict of a higher degree, of first degree murder. Evidence which would support first degree, of necessity must also support second degree murder. Tbat is tbe effect of tbe bolding in People v. Dillon, 8 Utah 92, 30 Pac. 150. If, however, tbe argument is sound and is carried to a conclusion, then why should tbe court submit a case at all to tbe jury wben tbe evidence wholly without dispute and by the most positive and direct testimony manifestly shows murder in tbe first degree committed by tbe defendant, and no evidence whatever offered by him to controvert it ? To say, as is said in some of tbe cases, tbe court is required to submit tbe case to tbe jury to determine whether tbe defendant committed tbe acts constituting tbe charged offense, is to beg tbe question; for sucb a contention assumes some conflict or uncertainty in tbe evidence, either witb respect to tbe commission of tbe offense, or as to *174the person who committed it, or that such questions rest upon inferences and deductions and not upon positive, direct, and uncontroverted evidence. Let us adhere to the admitted proposition, the conceded premises, the defendant’s guilt of first degree murder clearly shown by the most positive and direct evidence wholly without conflict. According to. all the cases no matter how conclusive may be the evidence in favor of the state and against the defendant, the court, nevertheless, upon a plea of not guilty and a trial, is bound to let the case to the jury. If they in such case have the unlimited power, wholly uncontrolled by the court, to render a verdict of not guilty, then why have they not the same power to render any other verdict, which on the information or indictment may be rendered ?
It seems somewhat of an anomaly to say that the jury have the unlimited power, wholly uncontrolled by the court, to render a verdict of not guilty in disregard of all the evidence, but may not render a verdict of second degree murder because the evidence without dispute shows first degree murder. What appears to be a conclusive answer to the contention is this: Had the jury in this case, notwithstanding the court by its charge bound them to render a verdict of first degree murder or to find the defendant not guilty, rendered a verdict of murder in the second degree, what power under our Constitution or the statute had' the court, either on its own motion, or that of the state, and against the objection of the defendant, to set the verdict aside? None whatever. This but shows that the jury, so far as concerns the state, had the right and power to render any kind of a verdict which under the information could be rendered; and any verdict so rendered could not, against the defendant’s objection, be questioned or assailed on the ground that it is against law or the evidence. And if such a verdict had been rendered, and the court were powerless to interfere, then what right had the court in the first instance, on the submission of the case to the jury, against the defendant’s requests and objections, to so restrict, direct, and control the jury as was here done? The court may, and it *175is its duty when requested, to inform the jury of the different verdicts which on the information or indictment may be rendered. But the court may not, against the defendant’s requests and objections, restrict, direct, or influence the jury as to which of such verdicts should be rendered by them. And as second degree murder is necessarily included in the charge of first degree murder, and as the statute expressly requires the jury, not the court, to determine the degree, where the crime is distinguished into degrees, I think the question of second degree murder ought to have been submitted to the jury.
I have thus considered the question from the standpoint that the evidence without dispute shows murder in the first degree. I shall now consider it from the standpoint that there is evidence to justify a verdict of second degree murder. There is evidence to show that the defendant was addicted to the use of morphine or opium. The controversy in that respect was: To what extent had he used such drugs, and what effect had they upon him ? The contention of the defendant was twofold: One, a destruction or impairment of his mental faculties to such an extent as to render him wholly irresponsible for his acts; the other, that his mental faculties were weakened and impaired' to such an extent as to render him incapable of deliberation, premeditation, or of forming a design or intent to kill, thereby reducing the crime from first degree to second degree murder. The state contended that the defendant, though addicted to the use of the drugs, had not used them to such an extent as to render him either irresponsible for his acts, or incapable of deliberation or premeditation or of forming a design or intent to kill. The court submitted the case to the jury on the theory only of whether the defendant was irresponsible for his acts; whether he had the capacity to distinguish right from wrong as to the robbery; whether he was insane. The defendant’s evidence as to his insanity or entire irresponsibility was not strong. It, however, is conceded to be sufficient to require a submission of such issue to the jury. No one has questioned that. If it was so suf*176ficient, I do not see why the defendant was not also entitled to go to the jury on the theory of an impairment of his mental faculties by the use of the drugs to such an extent as to render him incapable of deliberation and premeditation, or of forming a design or an intent to kill.
The jury on the evidence, finding that the defendant was not wholly irresponsible, might have reached the conclusion, had they not been directed against it, and had the question of second degree murder been submitted to them, that the defendant’s mental faculties, because of an habitual and excessive use of the drugs, nevertheless, were impaired to such an extent as to render his capacity to deliberate and premeditate, or to form a design or an intent to kill, reasonably doubtful, and thus induced to find him guilty of second degree murder. And had such a verdict' been rendered, on such a theory, I do not see how it could be said to be against, or unsupported by, evidence, in view of the concession that there was sufficient evidence to carry the case to the jury on the issue of insanity and irresponsibility caused by an excessive and habitual use of the drugs. But the jury were not allowed to consider the effect of such drugs upon the defendant’s mind for the purpose of determining whether he had the capacity to deliberate, premeditate, or of forming an intent to kill. And this, notwithstanding the court submitted to the jury the question of first degree murder on two theories: One, that the murder was committed in the commission of or attempt to commit a robbery; the other, that the killing was willful, deliberate, with premeditation and malice aforethought, and with the specific intent to take the life of the deceased, and as specifically in the information charged. So, though it be claimed that the jury, on the theory that the murder was committed in the commission of or attempt to commit a robbery, could not consider the excessive use of the drugs and the effect they had upon the defendant’s mind except to determine whether he was wholly irresponsible, they, nevertheless, had the right to consider such use and effect on the theory that the killing was willful, deliberate, and premeditated. If *177mot, then as well say a jury in a charge of first degree murder could only consider the defendant’s intoxication or the •effects of alcoholism upon him, only for the purpose of determining whether he was insane, or wholly irresponsible for his acts, and not whether he had the capacity to deliberate ■and premeditate, and in determining whether he was guilty of first or second degree murder. The Thorne Case involved no question as to the defendant’s mental capacity or condition. In such respect this case is dissimilar to that. ■So upon the evidence I think the court ought to have submitted to the jury the question of second degree murder.
Now, the defendant requested the court to charge that if the jury found the defendant was addicted to the use of the drugs they should consider the effect thereof, whatever they might find in such particular, in determining his con■dition of mind and his capacity to deliberate and premeditate. As has been seen, the court refused this and submitted to the jury the consideration of the effect of such ■drugs only in determining whether the defendant was capable of distinguishing between right and wrong “with reference to the robbery and burglary” and “the mental capacity to form the intent to perpetrate a robbery or burglary.” And it is said this is all that was necessary because the evidence shows the murder was" committed in that manner. But that is not the only theory on which the state tried the case and went to the jury and on which the court, on "behalf of the state, submitted it to them. The court also .•submitted it on the theory of a willful, deliberate, malicious, •and premeditated killing. There, too, is ample evidence to support that. It about as strongly supports the one as the other. And the court, notwithstanding a submission -on the theory that the murder was committed in the commission of or attempt to commit a robbery, nevertheless, in most direct and positive terms, unqualifiedly charged the jury that before they could convict the defendant of first degree murder the state was required to prove beyond a rea-sonable doubt that the hilling mas unlawful, that it was de*178liberate, that it was premeditated, that it was with malice-aforethought, and tlvat it was with the specific intent to talce the Ufe of the deceased. Right or wrongj it was the duty of the jury to accept that. Comp. Laws 1907, section 4876-It must be presumed that they did so. And therefore, by their verdict, must it also be presumed that they found the the murder was committed in such manner. They could not have done otherwise without disobeying the charge in such particular. It is said this charge, though no complaint is made of it by either party and though it is not before us for review, is wrong; and then is it asserted that the claim is made further error should have been committed by submitting second degree murder. The proposition to be demonstrated is: Was or was not the court required to submit to the jury second degree murder? If the conclusion,, that to submit such question would have been error, is to be taken as the major premise of the syllogism, or the negative assumed of the proposition sought to be proved, then of course there is nothing to demonstrate. For, when it is once assumed, or the conclusion is reached, that to submit such question would have been error, all argument must cease. No matter what we may think of the charge submitting to the jury 'the question of a deliberate, malicious, and premeditated murder and requiring the jury to find that, kind of murder to convict the defendant of first degree murder, it nevertheless, uncomplained of by either party, was given as the law of the case which the jury were required to accept and to render a verdict accordingly; and the presumption that they did so must equally be indulged whether-the charge is right or wrong, favorable or unfavorable to-the defendant or the state. The information in express terms charged a deliberate, malicious, and premeditated murder. Under that information the state could prove the-commission of such a murder or one committed in the perpetration of a felony. It was to its advantage to go to the jury, as it did, on both theories. And since the court submitted to the jury the question of a deliberate, malicious, and premeditated murder, and required the jury to find. *179that the murder was committed in such, manner before they •could convict the defendant of first degree murder, then, it •seems to me, must it necessarily follow that the court ought .also to have submitted the question of second degree murder and the effect, if any, the use of the drugs had on the defendant’s mental capacity and condition to deliberate and premeditate. To escape this conclusion must it be presumed ■that the jury did not obey the positive and commanding language of the court as to the finding of a deliberate, malicious, and premeditated murder before they could convict the defendant of first degree murder* — that they did not consider .such question so submitted to them and did not find that the murder was so committed — or else must there be a different ■finding made on the record that the murder was not committed in such manner but in the commission of or attempt to commit a robbery? I think we may not do either. ~We may not in a civil, much less a criminal ease, try it de novo on the record, and treat as found that which may 'be, or even ought to have been, found.
There is another question of less moment — the charge with respect to the test of insanity or irresponsibility. The court charged:
“The test of irresponsibility for a criminal act, when insanity -is relied upon as a defense, is the capacity of the defendant to distinguish between right and wrong at the time of and with respect to the act which is the subject of 'inquiry.”
This thought is repeated several times in other portions ■of the charge. The defendant, by his request, asks the ■court to also embody the additional element of “sufficient ■will power to govern his action” and to' “resist impulses to commit crime.” The refusal to so charge is also complained ■of.
Insanity or mental unsoundness embraces many different species. In some eases the subject, because of a diseased or •disordered mind, lacks intelligence and the power to reason — to think rationally. Such a person is therefore incapable of comprehending the nature and quality *180of an act done and of distinguishing between right and wrong with respect to it. When such is the particular-form of malady the test is, as was charged: Did the defendant have the capacity to understand the nature and quality of the act, and 'to distinguish. between right and wrong with respect to it? Many cases so hold. But it also, is well recognized in medical jurisprudence that one may be capable of understanding the nature and quality of an act and know that it is morally wrong or unlawful, yet, understanding this, may, because of a diseased, impaired, or deranged mind, lack will power and ability to choose and to control conduct, or actions, in the light of his understanding and intelligence. In such case the true test is not capacity merely to distinguish between the rightfulness and wrongfulness of an act committed, but also sufficient will power to choose whether he shall do or refrain from doing it. Many cases so hold. Lack of will power may be caused not only by mania, hallucinations, or irresistible impulses to commit crime, or other maladies impelling violence or impulses to commit crime, but also by maladies of a negative character showing inability to control, to govern generally, to choose, to will. It is common knowledge that that portion of the brain which is concerned with the will may be so diseased or impaired as to destroy will power and yet the person may not be possessed of mania, hallucinations, or irresistible impulses. I see no evidence that the defendant was possessed of “irresistible impulses to commit crime,” or that his malady was of such a character or took such a form. The court therefore was not required to embody such an element in the charge in stating the test of insanity. But I think there is evidence of a malady, if any at all, involving a diseased or an impaired will power. Again, it is common knowledge that the general effect of an excessive and habitual use of morphine and opium is to impair, and in some instances to wholly destroy, will power. It is this faculty which usually is first affected by the use of such drugs. Evidence of this was also given at the trial. We are therefore concerned with a malady which involves *181not only the faculty to think rationally, and to reason, and the capacity to understand right from wrong, but also the faculties of the will, the capacity, the power, to choose, 1o govern and to control conduct and actions. In view of this I think the court in its charge too much restricted the test and ought to have charged substantially as was charged and approved in the case of Davis v. United States, 165 U. S. 373, 17 Sup. Ct. 360, 41 L. Ed. 750, and in accordance with the doctrine stated in State v. Reidell, 9 Houst (Del.) 470, 14 Atl. 550, and supported by many other cases, when the particular malady involves or affects will power.